Citation Nr: 0018453	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for chronic headaches, 
including as secondary to service-connected hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1996 RO decision which, in pertinent part, 
determined that new and material evidence had not been 
presented sufficient to reopen a claim for service connection 
for otitis media, and denied service connection for headaches 
secondary to service-connected hearing loss of the right ear.  
In a May 1999 decision, the Board denied the veteran's 
application to reopen a claim for service connection for 
otitis media of the right ear; that issue is no longer on 
appeal.  The Board also remanded the remaining claims (for 
service connection for headaches secondary to service-
connected hearing loss of the right ear, and for service 
connection for otitis media of the left ear) to the RO for 
further procedural development.  In a June 1999 decision, the 
RO denied these claims.  By a statement dated in July 1999, 
the veteran withdrew his appeal on the issue of service 
connection for otitis media of the left ear; hence, that 
issue is no longer in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (1999).

The only issue remaining on appeal, and which is addressed in 
the present Board decision, is entitlement to service 
connection for chronic headaches, including as secondary to 
service-connected hearing loss of the right ear.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection (including secondary 
service connection) for chronic headaches.





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection (including secondary service connection) 
for chronic headaches.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1941 to October 1945.  His service medical records, including 
the separation examination, are negative for headaches.

In a November 1945 decision, the RO established service 
connection for hearing loss of the right ear.

Post-service medical records are negative for complaints or 
findings of headaches until the 1990s.

By a statement dated in January 1995, the veteran asserted 
that his hearing loss had worsened.  He said he had been 
given hearing aids, but was unable to wear them as they 
caused headaches and dizziness.

At an April 1995 VA examination performed to evaluate the 
veteran's ears, he reported that he had a history of 
headaches and earaches, and complained of hearing loss and 
tinnitus.  The diagnoses were severe scarring of the right 
tympanic membrane, tinnitus, and hearing loss.

By a statement dated in May 1995, the veteran said he had 
several right ear problems, including tinnitus, hearing loss, 
earaches, and discharge, and said that such caused him great 
tension and anxiety.  He stated that he was unable to hear 
other people, which resulted in confusion and frustration, as 
well as elevated blood pressure, which caused headaches.  He 
reiterated his assertions in a June 1995 statement.

At a September 1995 RO hearing, the veteran related that he 
had earaches and tinnitus ever since military service.  He 
said he was treated by a private physician, Dr. Aludo, all of 
his life, and was treated for earaches and headaches.  He 
stated that Dr. Aludo was now deceased, and his medical 
records were unavailable.

VA outpatient treatment records dated from 1994 to 1997 
reflect treatment for a variety of conditions, including 
hearing loss, hematuria, and hypertension.  A December 1996 
VA treatment record shows that the veteran complained of 
right temporal and parietal headaches.  The examiner 
indicated that an erythrocyte sedimentation rate (ESR) test 
should be performed to rule out temporal arteritis.  On 
examination, there was no temporal tenderness.  A May 1997 
treatment note shows that the veteran had left-sided 
headaches, and an ESR test did not demonstrate temporal 
arteritis.

In a June 1997 decision, the Board established service 
connection for tinnitus.  This decision was effectuated in a 
July 1997 RO decision.

By a statement dated in September 1997, the veteran asserted 
that he had current headaches which were related to the 
following:  in-service combat acoustic trauma, otitis media, 
and ear infections.  He asserted that his ear infections were 
caused by wearing a hearing aid.  He reported VA medical 
treatment for headaches.

VA outpatient treatment records dated in 1998 reflect 
treatment for a variety of conditions.  A May 1998 treatment 
note shows that the veteran had age-related aches and pains, 
and had headaches and untreatable hearing loss.

By a letter to a VA doctor dated in March 1998, the veteran 
asserted that his headaches occurred when he had earaches on 
the right side of his head.  He enclosed a statement as to 
his medical history, in which he said his right ear drum was 
ruptured during service, and he had severe headaches at that 
time and ever since.  He reported that he was treated for 
this condition by Dr. Eluto, but noted that the doctor was 
deceased and his records were unavailable.

By a letter dated in May 1998, a private physician, H. C. 
Moody, Jr., M.D., indicated that the veteran reported a 
history of right ear hearing loss since an in-service 
explosion in 1942, with frequent ear pain extending into the 
right side of his head.  The diagnoses were sensorineural 
hearing loss on the left, and mixed hearing loss of the right 
ear.  Dr. Moody opined that the conductive component of the 
veteran's right ear hearing loss was consistent with an 
injury to the right ear in 1942.

By a letter dated in May 1998, the veteran's representative 
asserted that the veteran's ear pain and headaches were 
caused by in-service combat post-concussive ear trauma.

By a statement dated in July 1999, the veteran reiterated 
many of his assertions.  By a statement dated in February 
2000, he said his headaches were right-sided, near his ear, 
and he often had blood and pus on his pillow.  The veteran 
failed to appear for an RO hearing which was scheduled for 
March 2000.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims service connection for chronic headaches 
which he asserts were either incurred in service or were 
caused by his service-connected hearing loss of the right 
ear.   His claim presents the threshold question of whether 
he has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  If he 
has not presented evidence that his claim is well grounded, 
there is no duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The service medical records from the veteran's 1941-1945 
active duty are negative for headaches.  Post-service medical 
records are negative for headaches until the mid 1990s, about 
50 years after separation from service.

The veteran has asserted that he incurred chronic headaches 
either during his period of active service or as a result of 
his service-connected right ear hearing loss.  However, no 
medical evidence of causality has been submitted, as required 
for a well-grounded claim.  Id.  As a layman, the veteran is 
not competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his chronic headaches began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

The veteran has not submitted competent medical evidence 
linking current chronic headaches with service or to an 
established service-connected condition including the 
service-connected right ear hearing loss; without such 
competent evidence of linkage, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, 
supra.


ORDER

Service connection (including secondary service connection) 
for chronic headaches is denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

